Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed August 24, 2012 amends claims 1-20. Claims 1-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
5.       Claims 1-3,7, 24,35-39,42-44,50-51 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bikko (US 2010/0240945 A1) (hereinafter Bikko) in view of Addison (US 2014/0276165 A1) (hereinafter Addison).

               Regarding claim 1, Bikko discloses a non-transitory processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor of an interactive audio device, cause the processor to detect physiological movement of a user (Fig. 2, para 0138, computer-generated figures in a virtual environment, para 011, physiological sensors (e.g., heart sensor(s), a brainwave sensor(s), temperature sensor(s), muscle tension sensor(s), arterial pressure sensor(s), oxygen sensor(s), glucose sensor(s), medical device(s)) used to gather additional physiological data from user), the processor-executable instructions comprising: 
instructions to control producing, via a speaker coupled to the interactive audio device, a sound signal in a vicinity of the interactive audio device (para 044, device can be a self-contained, wearable device that provides real-time, interactive, audio biofeedback of the breath, para 052, user interface is configured to receive input and provide operational information to the user); 

 instructions to derive a physiological movement signal with at least a portion of the sensed reflected sound signal and a signal representative of at least a portion of the sound signal (para 0137, audio output, visual output, and/or kinesthetic output played back to user as a creative reflection, audio output combined with a kinesthetic output, with an audio output respiratory activity and kinesthetic output of movement).
Bikko specifically fails to disclose instructions to generate an output based on an evaluation of at least a portion of the derived physiological movement signal.
In analogous art, Addison discloses instructions to generate an output based on an evaluation of at least a portion of the derived physiological movement signal (Abstract, generates a sound signal based on sound emanated from a patient and  sound signal to identify respiration information such as respiration rate, para 013, generating a sound signal based on sounds emanated from a patient, determining and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of generating an audio output signal that includes a modified version of the respiratory signal, and converting the audio output signal into sound waves output to user to provide biofeedback disclosed by Bikko to generate a respiration information value based at least on the confidence value and the respiration information as taught by Addison to determine respiration information from sound signal, and identifying patient condition from sound signal and an alarm set to sound only after alarm limit is violated for a predetermined time period, based on the degree of the respiration rate violation and the duration of the respiration rate violation, based on the rate of change of respiration rate, based on any other suitable parameters, or any combination thereof [Addison, paragraph 0022].
Regarding claim 2, Bikko discloses the non-transitory processor-readable medium of claim 1 wherein at least a portion of the produced sound signal is in an inaudible sound range (Fig. 4, para 047, microphone maximize sensitivity to sounds while rejecting unwanted ambient sounds, para 065, audio processor can clip output volume. Since different frequencies have different perceived volumes, different frequency bands can be clipped independently). 
Regarding claim 3, Bikko discloses the non-transitory processor-readable medium of claim 2 wherein the portion of the produced sound signal is a low frequency ultrasonic acoustic signal (para 04, sound generator to generate a plurality of acoustic 
Regarding claim 7, Bikko discloses the non-transitory processor-readable medium of any one of claims 1 further comprising the processor-executable instructions to evaluate, via the microphone coupled to the interactive audio device, a sensed audible verbal communication; and wherein the instructions to generate the output are configured to generate the output in response to the sensed audible verbal communication (Fig. 2, para 081, verbal instructions that are output to user, para 096, audio cue(s) include sounds, respiration recordings, verbal instruction, and/or any other audio phenomena).
Regarding claim 24, Bikko discloses the non-transitory processor-readable medium of claim 23 wherein the search is based on historic user data (para 011, acquired sensor data can be statistically analyzed and stored in electronic memory for future reference).
Regarding claim 35, Bikko discloses the non-transitory processor-readable medium of any one of claims 1 further comprising processor-executable instructions configured to cause the interactive audio device to acoustically detect motion presence of a user, audibly challenge the user, audibly authenticate the user, and authorize the user or communicate an alarm message about the user (para 0137, signal(s) generated in response to user's respiratory activity, can be used as representations of identification of user, para 08, alarm modules (e.g., movement detector) to trigger transmission of 
Regarding claim 36, Bikko discloses the non-transitory processor-readable medium of claim 35 wherein processor-executable instructions to audibly authenticate the user are configured to compare a verbal sound wave of the user sensed by the microphone with a previously recorded verbal sound wave (para 0137, signal(s) generated in response to user's respiratory activity, can be used as representations of identification of user, para 011, acquired sensor data can be statistically analyzed and stored in electronic memory for future reference, para 063, playback feature can be digitally recorded and played back through speaker(s). para 086, Recorded sounds and/or synthesized sounds used to generate the sound that is output to the user). 
Regarding claim 37, Bikko discloses the non-transitory processor-readable medium any one of claims 35, wherein processor-executable instructions are configured to authenticate the user with motion-based biometric sensing (para 0118, In step 704, respiratory signal generated in step 702, identification of shallow, breathing, snoring, apnea; breathing for activities; other interpretation, analysis of aspects of breathing). 
Regarding claim 38, Bikko discloses the non-transitory processor-readable medium of any one of claims 1 further comprising: processor-executable instructions to cause the interactive audio device to detect a motion gesture based on at least a portion of the derived physiological movement signal; and processor-executable instructions to generate a control signal, based on the detected motion gesture, to send a notification, 
Regarding claim 39, Bikko discloses the non-transitory processor-readable medium of claim 38 wherein the control signal to control the change to the operation of the interactive audio device comprises activating microphone sensing for initiating interactive voice assistant operations of the interactive audio device, whereby an inactive interactive voice assistant process is engaged (para 072, integrated digital voice recorder 316 is used to record the breathing sounds, para 07, generates modifier operational commands that are input into biorhythmic activity, para 038, biofeedback system is provided that can interact with one or more users).
Regarding claim 42, Bikko discloses the non-transitory processor-readable medium of any one of claims 1 further comprising: processor-executable instructions to cause the interactive audio device to receive a communication from another interactive audio device, controlled by another processing device via inaudible sound waves sensed by the microphone of the interactive audio device (Fig. 4, para 047, microphone maximize sensitivity to sounds while rejecting unwanted ambient sounds, para 065, audio processor can clip output volume. Since different frequencies have different perceived volumes, different frequency bands can be clipped independently). 
Regarding claim 43, Bikko discloses the non-transitory processor-readable medium of claim 42 wherein the instructions to control producing the sound signal in a vicinity of the interactive audio device adjust parameters for producing at least a portion of the sound signal based on the communication (paa 045, detect each breath and make necessary adjustments to provide clean and audio feedback, para 094, signal 528 include equalizer adjustment, amplification, other sound audio processing, the like). 
Regarding claim 44, Bikko discloses the non-transitory processor-readable medium of claim 43 wherein the adjusted parameters reduce interference between the interactive audio device and the another interactive audio device (para 094, A signal 528 using psycho acoustics to create audio representation of user's respiratory activity that can be dimensional, therapeutic, realistic, the like, para 047, system maximize sensitivity to sounds by rejecting unwanted sounds (e.g. maximize signal to noise)). 
Regarding claim 50, Bikko discloses the non-transitory processor-readable medium of any one of claims 1 further comprising processor-executable instructions to provide a sleep improvement service, the sleep improvement service comprising any of: (a) generating advice in response to detected sleep condition and/or collected user feedback (Abstract, generating an audio output signal that includes a modified version of respiratory signal, and converting audio output signal into sound waves output to user to provide biofeedback); and (b) generating control signals to control environmental appliances to set environmental sleep conditions and/or provide a sleep related advice message to the user (para 011, biofeedback devices include additional features and/or functionality. and generate a secondary audio signal that can be added into output 
Regarding claim 51, Bikko discloses the non-transitory processor-readable medium of any one of claims 1 further comprising processor-executable instructions to detect a gesture based on at least a portion of the derived physiological movement signal and to initiate microphone sensing for initiating interactive voice assistant operations of the interactive audio device (para 0100, system can have gestures or full body movements in response to the respiratory signal(s), para 0138, models make creative gestures and movements accompanied by breathing, creative sounds, all responding to respiratory signal of user(s), para 072, integrated voice recorder 316 is used to record breathing sounds). 
Regarding claim 53, Bikko discloses the non-transitory processor-readable medium of any one of claims 1 further comprising processor-executable instructions to vary a detection range by varying parameters of at least portion of the produced sound signal to track movement of a user through the vicinity (para 045, detect each breath and make necessary adjustments to provide clean and consistent audio feedback, para 094, signal 528 include an equalizer adjustment, amplification, reverb, other sound enhancing audio processing, and/or the like).
Allowable Subject Matter
6.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.        Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
          On page 15, lines 4-7 and and page 16, lines 19-22, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as indicated in above lines as claimed.
          The examiner respectfully disagrees and points out that the Bikko teaches as in Fig. 2, para 0138, computer-generated figures in a virtual environment, para 011, physiological sensors (e.g., heart sensor(s), a brainwave sensor(s), temperature sensor(s), muscle tension sensor(s), arterial pressure sensor(s), oxygen sensor(s), glucose sensor(s), medical imaging device(s)) used to gather additional physiological data from user [0138] and Fig. 2, user interface buttons 212, microphone used to convert sound of user's respiratory activity (i.e., from reflected signal) [010] and, para 047, microphone physically mounted to maximize sensitivity to sounds of breathing, and signal generated in response to user's respiratory activity analyzed, audio output, visual output, output reflect and be generated in response to analysis/interpretation  [0137] and and recalculate the thresholds, increments the breath counter, update the display, set the gain control, and modify the equalizer parameters (as necessary). After this 
Addison teaches Abstract, generates a sound signal based on sound emanated from a patient and  sound signal to identify respiration information such as respiration rate [Abstract] and, generating a sound signal based on sounds emanated from a patient, determining and identifying physiological signal (e.g., (PPG), blood pressure, patient air flow, any other suitable signal, or any combination thereof)) [013].
Thus, Bikko (US 2010/0240945 A1) in view of Addison (US 2014/0276165 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689